Title: To James Madison from John G. Jackson, 8 December 1811
From: Jackson, John G.
To: Madison, James


Dear Sir.
Washington Decr. 8th 1811
It was very gratifying to learn from your letter that Harrison had arrived at Vincennes without any other rencontre with the indians than the battle near the Prophets town. I greatly apprehended that encumbered by his wounded, & badly supplied with provisions they might follow on his heels & gall his army in the most distressing manner. Their forbearance augurs well of their conduct during the winter, & with a proper display of force & decision will prevent any considerable assemblage or concentration of the tribes in the next year. Fear alone be assured will destroy the latent spark which has been disclosed: their habits conspire to make them fond of War & there are not wanting base incendiaries who add to their predilection.
The Assembly here have not done or agitated any thing which has not been communicated thro the papers. It is said that the denial of the right of instruction by Mr. Giles will produce some resolution asserting the right & consequently censuring the advocates of a contrary doctrine.
I am apprehensive that the Congress will disappoint your hopes & the nations just expectations. They are too tardy for decision & vigor.
I am very desirous to procure a copy of the Census of Virginia as printed for Congress & ask the favor of you to send it to me. Offer my affectionate regards to Mrs. M & Mrs. W. At a more favorable moment I will do myself the pleasure to write them. Your Mo. Obt
J G Jackson
